491 F.2d 1390
86 L.R.R.M. (BNA) 2336, 74 Lab.Cas.  P 10,054
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Floyd EPPERSON and United Dairy Farmers, Inc., Respondents.
No. 73-1583.
United States Court of Appeals, Sixth Circuit.
Argued Feb. 13, 1974.Decided March 12, 1974.

Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel John D. Burgoyne, Russell H. Gardner, Attys., National Labor Relations Board, Washington, D.C., on brief, for petitioner.
Richard D. Siegel, Keating, Muething & Klekamp, Cincinnati, Ohio, on brief, for Respondent, United Dairy Farmers, Inc.
Charles A. Atwood, Frost & Jacobs, Cincinnati, Ohio, for Floyd Epperson.
Before EDWARDS, MILLER and ENGEL, Circuit Judges.

ORDER

1
This is an application by the National Labor Relations Board for enforcement of its order finding that Floyd Epperson and United Dairy Farmers, Inc. were joint employers of Epperson's drivers and jointly and severally liable for violating Section 8(a)(1) of the Act by discharging employees Archie Ball, Bob Rumpke, Charles Dorsel and Tom Thomas for engaging in protected, concerted activities.  The two issues on appeal are whether the Board's finding of joint employment is supported by the record, and whether there is substantial evidence on the record as a whole to support the Board's finding that Epperson and United Dairy Farmers violated the Act by discharging the said employees.


2
We have carefully examined the record and, while the question of joint employment may be arguable, we find that there is substantial evidence in the record, considered as a whole, to support the Board's finding and conclusion that the employees were jointly employed.  We further find that there is substantial evidence to support the Board's finding that the two employers violated Sec. 8(a)(1) of the Act by discharging the said employees.  The order of enforcement entered by the Board is consistent with its finding of joint employment and Section 8(a)(1) violation.


3
The Board's order will therefore be enforced.